Exhibit 10.01

SEPARATION AGREEMENT AND RELEASE OF ALL CLAIMS

This Separation Agreement and Release of All Claims (“Agreement”) is entered
into by and between Mary A. Dutra (“Ms. Dutra”) and MoneyGram International,
Inc., a Delaware corporation, and its predecessors, successors, affiliates,
subsidiaries and related companies (“MoneyGram”). This Agreement is effective as
of the date it is duly executed by both parties.

A. MoneyGram employs Ms. Dutra in the position of Executive Vice President,
Global Payment Processing and Settlement.

B. MoneyGram and Ms. Dutra have mutually agreed that Ms. Dutra’s employment with
MoneyGram will terminate effective September 24, 2009 (the “Separation Date”).

C. Ms. Dutra is a participant in the Amended and Restated MoneyGram
International, Inc. Executive Severance Plan (Tier I) (the “Severance Plan”) and
the MoneyGram International, Inc. Special Executive Severance Plan (Tier I) (the
“Special Severance Plan”).

D. MoneyGram and Ms. Dutra have mutually agreed upon the following payments,
benefits, and other terms and conditions under which they will end their
employment relationship and resolve all actual and potential disputes between
them.

Therefore, MoneyGram and Ms. Dutra agree as follows:

1. Termination of Employment. Ms. Dutra’s employment with MoneyGram shall
terminate as of the Separation Date. As of the Separation Date, Ms. Dutra hereby
resigns from any position she holds with MoneyGram and/or its parent, subsidiary
or affiliate companies.

2. Release of Claims by Ms. Dutra. In consideration for the receipt of the
payments and other benefits described in this Agreement, to which Ms. Dutra
understands and acknowledges she may not otherwise be entitled without executing
this Agreement, Ms. Dutra hereby releases and forever discharges MoneyGram, its
parent companies, predecessors, successors, affiliates, subsidiaries, related
companies, shareholders, and their respective members, managers, partners,
employees, officers, agents, and directors (individually a “Released Party” and
collectively the “Released Parties”) from the following:



  2.1   All claims arising out of or relating to Ms. Dutra’s employment with
MoneyGram and/or Ms. Dutra’s separation from that employment.



  2.2   All claims arising out of or relating to the statements, actions, or
omissions of the Released Parties.



  2.3   All claims for any alleged unlawful discrimination, harassment,
retaliation or reprisal, or other alleged unlawful practices arising under any
federal, state, or local statute, ordinance, or regulation, including without
limitation, claims under Title VII of the Civil Rights Act of 1964, as amended;
the Age Discrimination in Employment Act of 1967, as amended; the Americans with
Disabilities Act of 1990, as amended; the Family and Medical Leave Act of 1993;
the Equal Pay Act of 1963; the Worker Adjustment and Retraining Notification
Act; the Employee Retirement Income Security Act of 1974; the Fair Credit
Reporting Act; the Minnesota Human Rights Act, any other federal, state or local
anti-discrimination acts, state wage payment statutes and non-interference or
non-retaliation statutes.



  2.4   All claims for alleged wrongful discharge; breach of contract; breach of
implied contract; failure to keep any promise; breach of a covenant of good
faith and fair dealing; breach of fiduciary duty; promissory estoppel;
Ms. Dutra’s activities, if any, as a “whistleblower”; defamation; infliction of
emotional distress; fraud; misrepresentation; negligence; harassment;
retaliation or reprisal; constructive discharge; assault; battery; false
imprisonment; invasion of privacy; interference with contractual or business
relationships; any other wrongful employment practices; and violation of any
other principle of common law.



  2.5   All claims for compensation of any kind, including without limitation,
commission payments, bonus payments, vacation pay, expense reimbursements,
reimbursement for health and welfare benefits, and perquisites.



  2.6   All claims for back pay, front pay, reinstatement, other equitable
relief, compensatory damages, damages for alleged personal injury, liquidated
damages, and punitive damages.



  2.7   All claims for attorneys’ fees, costs, and interest except for those
arising from Section 7 of the Special Severance Plan.

MoneyGram acknowledges and agrees, however, that Ms. Dutra does not release any
claims that the law does not allow to be waived by private agreement or any
claims that may arise after the date on which Ms. Dutra signs this Agreement.

3. Payments and Benefits. Specifically in consideration of the release of claims
in this Agreement, and only if (a) Ms. Dutra signs this Agreement and does not
rescind or revoke it as outlined in Section 10; (b) Ms. Dutra does not resign
her employment prior to the Separation Date; (c) MoneyGram does not terminate
Ms. Dutra for Cause (as that term is defined in the Special Severance Plan) at
any time on or before the Separation Date; and (d) Ms. Dutra signs the attached
Exhibit A on the Separation Date and does not rescind or revoke it as outlined
in Section 6 of Exhibit A, MoneyGram shall make the following payments and
provide the following benefits to Ms. Dutra:



  3.1   Severance. A payment in the amount of $467,717.00, less any and all
applicable voluntary and required withholdings, representing salary severance,
and a payment in the amount of $758,130.00, less any and all applicable and
voluntary and required withholdings, representing bonus severance. Ms. Dutra
acknowledges and agrees that the salary severance and bonus severance amounts
set forth above are subject to final determination by Ernst & Young LLP
(“Ernst”) which is the Accounting Firm for both the Severance Plan and the
Special Severance Plan. Ms. Dutra further acknowledges and agrees that to
satisfy the requirements of Section 409A of the Internal Revenue Code, the
salary severance and bonus severance payments above shall be made on the first
business day of the seventh month following Ms. Dutra’s separation from service.
For purposes of this Agreement, “separation from service” shall have the meaning
set forth in Section 409A of the Internal Revenue Code.



  3.2   Management and Line of Business Incentive Plan Payment. Provided
MoneyGram achieves the requisite criteria to issue an award for 2009 under the
Management and Line of Business Incentive Plan (“Plan”), and Provided that
MoneyGram in fact issues a Plan award for 2009 to Plan participants, Ms. Dutra
will be eligible to receive a Plan award for 2009 which shall be prorated based
on the Separation Date. To satisfy the requirements of Section 409A of the
Internal Revenue Code, any award under the Plan shall be made on the first
business day of the seventh month following Ms. Dutra’s separation from service.
This payment shall not be subject to the provisions of Section 13 of the Special
Severance Plan.



  3.3   Medical and Dental Coverage. Following the Separation Date, MoneyGram
will continue to provide Ms. Dutra with medical and dental coverage from
October 1, 2009 through March 31, 2011, and Ms. Dutra shall be required to pay
no more for such coverage than she would have been required to pay had she
continued active employment with MoneyGram during that period. MoneyGram will
reimburse Ms. Dutra for the tax cost, if any, arising from income imputed to her
due to the provision of this coverage. Reimbursement for tax cost payable during
the first six months following the Separation Date shall be delayed to the first
day of the seventh month following the Separation Date to satisfy the
requirements of section 409A of the Internal Revenue Code.



  3.4   Life Insurance. Ms. Dutra will continue to receive basic life insurance
coverage through March 31, 2011 on the same terms as if she were still employed
by MoneyGram. MoneyGram will reimburse Ms. Dutra for the tax cost, if any,
arising from income imputed to her due to the provision of this coverage.
Reimbursement for tax cost payable during the first six months following the
Separation Date shall be delayed to the first day of the seventh month following
the Separation Date to satisfy the requirements of section 409A of the Internal
Revenue Code. Further, to the extent that Ms. Dutra’s right to life insurance
coverage set forth above (or reimbursements for the cost of such coverage, as
applicable) is taxable to Ms. Dutra, she shall pay for such coverage for the
first six months following the Separation Date and shall be reimbursed for such
payments on the first day of the seventh month following the Separation Date to
satisfy the requirements of section 409A of the Internal Revenue Code.



  3.5   Special Retirement Benefits. Ms. Dutra or her beneficiaries shall be
paid special retirement benefits under the MoneyGram Supplemental Pension Plan
(“SERP”) as and when Ms. Dutra or such beneficiaries become entitled to benefits
under the SERP, equal to the excess of (i) the retirement benefits that would be
payable to Ms. Dutra or such beneficiaries under the SERP if Ms. Dutra’s
employment had continued through March 24, 2011 (the “Severance Period”),
assuming all of her accrued benefits under the SERP (including those
attributable to the Severance Period) were fully vested, and her final average
compensation was equal to the Deemed Final Average Compensation (as defined in
the Special Severance Plan) over (ii) the total benefits actually payable to
Ms. Dutra or her beneficiaries under the SERP. All such benefits will be payable
pursuant to the terms and conditions of the SERP, and no additional enhancements
will be made to Ms. Dutra’s SERP benefits under the terms of the SERP or
otherwise.



  3.6   Outplacement Services. Ms. Dutra will receive reimbursement for the cost
of reasonable outplacement services for a period of two (2) years following the
Separation Date, up to a maximum reimbursement of $15,000.



  3.7   Other Benefits. MoneyGram will pay Ms. Dutra for all vacation that is
accrued and unused as of the Separation Date. Payment for accrued and unused
vacation shall be made as soon as practicable following the Separation Date.
Ms. Dutra will receive financial counseling benefits pursuant to
Section 6(b)(iv) of the Special Severance Plan. Further, to the extent that
Ms. Dutra’s right to financial counseling benefits (or reimbursements for the
cost of such benefits, as applicable) is taxable to Ms. Dutra, she shall pay for
such financial counseling benefits for the first six months following the
Separation Date and shall be reimbursed for such payments on the first day of
the seventh month following the Separation Date to satisfy the requirements of
section 409A of the Internal Revenue Code. Payment in lieu of the financial
counseling benefits shall be delayed until the first day of the seventh month
following the Separation Date or as otherwise required by Section 409A of the
Internal Revenue Code.

The parties agree that these payments and benefits satisfy any and all of
MoneyGram’s obligations under the Severance Plan and the Special Severance Plan.
Ms. Dutra shall have no right to any additional or further payments or benefits
pursuant to the Severance Plan, the Special Severance Plan or otherwise, except
as expressly set forth in Section 4 below.

In the event it should be determined that any of the payments made hereunder to
Ms. Dutra would be subject to an Excise Tax, then Ms. Dutra shall be entitled to
receive an additional payment (the “Gross-Up Payment”) in an amount such that,
after payment by Ms. Dutra of all taxes (and any interest and penalties imposed
with respect thereto as a direct result of any Underpayment as determined under
the Severance Plan or Special Severance Plan or any other action or inaction of
MoneyGram, but not any interest and penalties imposed as a direct result of
Ms. Dutra’s failure to timely remit taxes) and Excise Tax imposed upon the
Gross-Up Payment, Ms. Dutra will retain an amount of the Gross-Up Payment equal
to the Excise Tax that his been imposed. The parties’ rights and obligations
with respect to any Gross-Up Payment shall be determined pursuant to and
conditioned upon compliance with the terms of Section 7 of the Special Severance
Plan.

4. Other Benefit Coverages after Separation Date. Ms. Dutra’s other benefit
coverages not addressed in Section 3 above are affected as follows:



  4.1   Ms. Dutra’s participation in the MoneyGram International, Inc. 401(k)
Program (“401(k) Program”) and MoneyGram’s matching obligation under the 401(k)
Program will cease as of the Separation Date, and any distribution of the 401(k)
Program’s funds will be in accordance with the provisions of the 401(k) Program.



  4.2   The MoneyGram Pension Plan was frozen effective December 31, 2003. Funds
due to Ms. Dutra under the MoneyGram Pension Plan, if any, will be distributed
to Ms. Dutra in accordance with the provisions of the MoneyGram Pension Plan.



  4.3   Ms. Dutra’s business travel accident, short-term disability and
long-term disability coverages will cease as of the Separation Date. Shortly
following the Separation Date, Ms. Dutra will receive information regarding the
option, if any, for conversion of Ms. Dutra’s group long-term disability
coverage to individual coverage which such conversion, if any, shall be at
Ms. Dutra’s sole expense.



  4.4   Ms. Dutra may possess exercisable Viad Corp. and/or MoneyGram
International, Inc. Stock Option rights. Ms. Dutra agrees to observe MoneyGram’s
policy on insider trading and will not purchase or sell MoneyGram stock while in
possession of inside information, or prior to the next window period that begins
at or after Ms. Dutra’s Separation Date. All such rights must be exercised
within three (3) months of Ms. Dutra’s Separation Date or they will expire.
Ms. Dutra may exercise her MoneyGram International, Inc. Stock Options, if any,
by contacting Carrie Shober at 952-591-3062, via the Internet
(www.etrade.com/stockplans) or by contracting E*Trade at 1-800-387-2331.
Ms. Dutra may exercise her Viad Corp Stock Options, if any, by contacting Debi
Atkins at 602-207-5803, via the Internet (www.etrade.com/stockplans) or by
contacting E*Trade at 1-800-387-2331.



  4.5   Funds due Ms. Dutra, if any, under the MoneyGram International, Inc.
Deferred Compensation Plan will be paid to Ms. Dutra in accordance with the
provisions of that plan.

Ms. Dutra’s other benefits, if any, will be paid in accordance with the
provisions of the governing document(s) for those benefits.

5. No Change of Control. The parties acknowledge and agree that for all
purposes, there has been no change of control (or change in control) of
MoneyGram. Without limiting the generality of the foregoing, the parties
specifically acknowledge and agree that there has been no “Change of Control” as
defined in the Severance Plan or “Change in Control” as defined the SERP, and
that Ms. Dutra is not entitled to any payments or benefits under either the
Severance plan or the SERP or any other payments, benefits, or rights that would
arise as a result of any change of control (or change in control) now or at any
time in the future.

6. Claims Involving MoneyGram. Ms. Dutra warrants that she has not instituted,
filed or caused others to file or institute any charge, complaint or action
against any Released Party. Ms. Dutra warrants that, to the full extent
permitted by law, she will not file or institute any charge, complaint or action
against any Released Party with respect to any matters arising before or on the
date Ms. Dutra signs this Agreement. Ms. Dutra will not recommend or suggest to
any potential claimants or employees of MoneyGram or their attorneys or agents
that they initiate claims or lawsuits against any Released Party, nor will
Ms. Dutra voluntarily aid, assist, or cooperate with any claimants or employees
of MoneyGram or their attorneys or agents in any claims or lawsuits now pending
or commenced in the future against any Released Party; provided, however, that
nothing in this paragraph will be construed to prevent Ms. Dutra from giving
truthful testimony in response to direct questions asked pursuant to a lawful
subpoena during any future legal proceedings involving any Released Party.
Further, this Agreement does not purport to limit any right Ms. Dutra may have
to file a charge under any civil rights statute or to participate in an
investigation or proceeding conducted by the Equal Employment Opportunity
Commission or other investigative agency. This Agreement does, however, waive
and release any right to recover damages or other relief under any civil rights
statute.

7. Post-Employment Restrictions and Obligations. Ms. Dutra understands,
acknowledges and agrees that she continues to be bound by the post-employment
restrictions and other obligations set forth in the Employee Trade Secret,
Confidential Information and Post-Employment Restriction Agreement between
Ms. Dutra and MoneyGram.

8. Non-Disparagement. Ms. Dutra hereby acknowledges that she is not aware of any
acts or practices of any Released Party that she knows or believes to be
unlawful or unethical. Ms. Dutra agrees not to express any derogatory or
damaging statements about any Released Party, the management of MoneyGram or
MoneyGram’s business condition in any public way or to anyone who could make
these statements public. Ms. Dutra understands and acknowledges that this
non-disparagement provision is a material inducement to MoneyGram to the making
of this Agreement and that if Ms. Dutra breaches this provision, MoneyGram will
be entitled to pursue its legal and equitable remedies, including without
limitation, the right to recover damages (including but not limited to any
amounts paid and/or owing under this Agreement) and to seek injunctive relief.
It is understood and acknowledged that nothing in this Section 8 will be
construed to prevent Ms. Dutra from giving truthful testimony in response to
direct questions asked pursuant to a lawful subpoena during any future legal
proceedings.

9. Time to Consider Agreement. Ms. Dutra understands and acknowledges that she
may take twenty-one (21) calendar days to decide whether to sign this Agreement
(“Consideration Period”). Ms. Dutra represents that if she signs this Agreement
before the expiration of the Consideration Period, it is because she has decided
that she does not need any additional time to decide whether to sign this
Agreement. Ms. Dutra further agrees that any changes, material or otherwise,
made to this Agreement do not restart or affect in any manner the original
Consideration Period.

10. Right to Rescind or Revoke. Ms. Dutra understands and acknowledges that she
has fifteen (15) days to revoke the release of any claims under the Age
Discrimination in Employment Act (“ADEA”) and/or the Minnesota Human Rights Act
(“MHRA”). Ms. Dutra understands and acknowledges that if she wishes to revoke
the above-referenced release of claims under the ADEA and/or the MHRA after she
has signed this Agreement, the revocation must be in writing and hand-delivered
or mailed to MoneyGram. If hand-delivered to MoneyGram, the revocation must be:
(a) addressed and delivered to Cindy Stemper, Executive Vice President, Human
Resources & Corporate Services, MoneyGram International, Inc., 1550 Utica Avenue
South, Minneapolis, MN 55416, within the fifteen-day period. If mailed to
MoneyGram, the revocation must be: (a) postmarked within the fifteen-day period;
(b) addressed to Cindy Stemper, Executive Vice President, Human Resources &
Corporate Services, MoneyGram International, Inc., 1550 Utica Avenue South, M.S.
1010 Minneapolis, MN 55416; and (c) sent by certified mail, return receipt
requested. In the event that Ms. Dutra provides a timely revocation pursuant to
this Section 10, MoneyGram may, in its sole discretion, (a) void this Agreement
in its entirety, or (b) void the release of Ms. Dutra’s ADEA and/or MHRA claims
but enforce the remainder of this Agreement according to its terms.

11. Return of Equipment. Unless otherwise noted in this Agreement, Ms. Dutra
shall, prior to or on the Separation Date, diligently locate all of MoneyGram’s
property within her possession and return to MoneyGram all of MoneyGram’s
property and information within her possession. Such property includes, but is
not limited to, credit cards, computers, copy machines, facsimile machines, lap
top computers, Blackberries, pagers, entry cards, keys, building passes,
computer software, manuals, journals, diaries, files, lists, codes, documents,
correspondence, and methodologies particular to MoneyGram and any and all copies
thereof. Moreover, Ms. Dutra is strictly prohibited from destroying,
obliterating or altering any of MoneyGram’s property covered by this section,
and Ms. Dutra is strictly prohibited from making copies, or directing copies to
herself through e-mail or other transmission, of any of MoneyGram’s property
covered by this section. After the Separation Date, Ms. Dutra agrees to promptly
respond to any reasonable request by MoneyGram to return MoneyGram property in
her possession and/or control, and Ms. Dutra further agrees that should she
later discover any MoneyGram property in her possession and/or control, she will
promptly return it to MoneyGram without a specific request by MoneyGram to do
so.

12. Reasonable Requests; Indemnification.



  12.1.   Ms. Dutra will make herself available to MoneyGram either by telephone
or, if MoneyGram believes necessary, in person upon reasonable request and
notice, to assist MoneyGram in connection with any matter relating to services
performed by her on behalf of MoneyGram prior to the Separation Date. Ms. Dutra
further agrees that she will cooperate fully with MoneyGram in the defense or
prosecution of any claims or actions now in existence or which may be brought or
threatened in the future against or on behalf of MoneyGram, its directors,
shareholders, officers, or employees, including, but not limited to, appearing
in person to act as a witness with respect to such claims. Ms. Dutra will
cooperate in connection with such claims or actions including, without
limitation, making herself available in person to prepare for any proceeding
(including depositions), to provide affidavits, to assist with any audit,
inspection, investigation, proceeding or other inquiry, and to act and appear as
a witness in connection with any litigation or other legal proceeding affecting
MoneyGram.



  12.2   Ms. Dutra further agrees that should she be contacted (directly or
indirectly) by any individual or any person representing an individual or entity
that is or may be legally or competitively adverse to MoneyGram in connection
with any claims or legal proceedings, she will promptly notify MoneyGram of that
fact in writing, but in no event later than within three (3) calendar days after
she is contacted. Such notification shall include a reasonable description of
the content of the communication with the legally or competitively adverse
individual or entity.



  12.3   MoneyGram agrees that, to the extent not prohibited by law, it shall
defend, utilizing counsel of MoneyGram’s choosing, and fully indemnify Ms. Dutra
in any action, suit, claim or proceeding, whether actual, threatened, pending or
completed, whether judicial, administrative or investigative, whether Ms. Dutra
or MoneyGram or both are named or the subject matter thereof, arising out of
Ms. Dutra’s performance of services for MoneyGram, to the full extent provided
under the articles, bylaws, or any other governing document of MoneyGram or
under applicable law.

13. Press Release and Other Communications. MoneyGram will prepare a
communications plan regarding Ms. Dutra’s separation from MoneyGram. Ms. Dutra
agrees that she will not make any verbal or written comments with respect to her
separation from MoneyGram except in accordance with the communications plan.

14. Full Compensation. Ms. Dutra agrees that the payments made and other
consideration provided by MoneyGram under this Agreement constitute full
compensation for and extinguish all of Ms. Dutra’s actual or potential claims,
including, but not limited to, all claims for attorneys’ fees, costs, and
disbursements, and all claims for any type of legal or equitable relief.

15. No Admission of Wrongdoing. Ms. Dutra understands, acknowledges and agrees
that this Agreement does not constitute an admission that MoneyGram has violated
any local ordinance, state or federal statute, or principle of common law, or
that MoneyGram has engaged in any improper or unlawful conduct or wrongdoing
against Ms. Dutra. Ms. Dutra agrees that she will not characterize this
Agreement or the payment of any money or other consideration in accord with this
Agreement as an admission that MoneyGram has engaged in any wrongdoing.

16. Authority. Ms. Dutra represents and warrants that she has the authority to
enter into this Agreement and that no causes of action, claims, or demands
released pursuant to this Agreement have been assigned to any person or entity
not a party to this Agreement.

17. Right to Consult with Attorney. Ms. Dutra acknowledges that, by virtue of
being presented with this Agreement, Ms. Dutra has hereby been advised in
writing and is fully aware of her right to consult with an attorney of her own
choosing for the purpose of determining whether to sign this Agreement.

18. Knowing and Voluntary Action. Ms. Dutra acknowledges that she has had a full
opportunity to consider this Agreement and to ask any questions that she may
have concerning this Agreement. Ms. Dutra acknowledges that in deciding whether
to sign this Agreement, she has not relied upon any statements made by MoneyGram
or its agents, other than the statements made in this Agreement and in any
MoneyGram benefit plans in which Ms. Dutra is a participant. Ms. Dutra further
acknowledges that she has not relied on any legal, tax or accounting advice from
MoneyGram or its agents, except to the extent required pursuant to Section 3 of
this Agreement and/or Section 7 of the Special Severance Plan.

19. Entire Agreement. Except as expressly stated to the contrary in this
Agreement, this Agreement (including Exhibit A hereto) and the Employee Trade
Secret, Confidential Information and Post-Employment Restriction Agreement
between Ms. Dutra and MoneyGram constitute the entire agreement of the parties
with respect to Ms. Dutra’s employment with MoneyGram and Ms. Dutra’s separation
from employment with MoneyGram. Except as expressly stated to the contrary in
this Agreement, Ms. Dutra shall have no further rights, to payments, benefits,
or otherwise, under the Severance Plan, the Special Severance Plan or any other
MoneyGram agreement or plan.

20. Miscellaneous Provisions.



  20.1   No modification or waiver of any provision hereof will be binding on
any party unless in writing and signed by the parties hereto.



  20.2   The invalidity or unenforceability of any particular provision hereof
will not affect the other provisions of this Agreement, and this Agreement is to
be construed in all respects as if such invalid or unenforceable provision(s)
were omitted.



  20.3   This Agreement is binding on and will inure to the benefit of the
parties hereto and their respective successors, permitted assigns, heirs,
executors and administrators.



  20.4   This Agreement may not be assigned, in whole or in part, by either
party hereto without the prior written consent of the other party (any purported
assignment hereof in violation of this subparagraph being null and void),
provided however, that MoneyGram may, without prior consent, freely assign this
Agreement to any successor in interest to MoneyGram or any affiliate by merger,
consolidation, reorganization or otherwise by operation of law.

21. Counterparts. This Agreement may be executed simultaneously in two or more
counterparts, each of which will be deemed an original, but all of which
together will constitute one and the same instrument.

22. Governing Law. This Agreement will be construed in accordance with, and any
dispute or controversy arising from any breach or asserted breach of this
Agreement will be governed by, the internal laws, and not the law of conflicts,
of the State of Delaware.

23. Notices. Any notice required or permitted to be given under this Agreement
shall be sufficient if made in writing and sent via Certified Mail, Return
Receipt Requested and addressed as follows:

If to Ms. Dutra:

Mary A. Dutra
8935 St. Croix Road
Woodbury MN 55125

If to MoneyGram:

MoneyGram International, Inc.
1550 Utica Avenue South
Minneapolis MN 55416
Attn: Executive Vice President, Human Resources & Corporate Services

[SIGNATURE PAGE FOLLOWS]

1

IN WITNESS WHEREOF, the parties have executed this Agreement on the dates
indicated at their respective signatures below.

      

Mary A. Dutra

Date:       

MoneyGram International, Inc.

By:       

Its:       

Date:       

[THIS IS THE SIGNATURE PAGE TO THE SEPARATION AGREEMENT
AND RELEASE OF ALL CLAIMS BETWEEN THE ABOVE-REFERENCED PARTIES]

2

EXHIBIT A TO SEPARATION AGREEMENT
AND RELEASE OF ALL CLAIMS
SUPPLEMENTAL RELEASE OF CLAIMS

[TO BE SIGNED ON THE SEPARATION DATE]

In exchange for the promises contained in the Confidential Separation Agreement
and Release of Claims (“Agreement”) to which this Exhibit A is attached and
incorporated into by reference, Mary A. Dutra (“Ms. Dutra”), and MoneyGram
International, Inc. a Delaware corporation, and its predecessors, successors,
affiliates, subsidiaries and related companies (“MoneyGram”) hereby enter into
this Supplemental Release of Claims (“Release”). All capitalized terms not
defined herein shall have the meanings ascribed to them in the Agreement.

1. Return of Equipment. Pursuant to Section 11 of the Agreement, Ms. Dutra has
returned all of MoneyGram’s property and information within Ms. Dutra’s
possession, and has not retained any copies of such property.

2. Release of Claims by Ms. Dutra. In consideration for the receipt of the
payments and other benefits described in the Agreement, to which Ms. Dutra
understands and acknowledges she may not otherwise be entitled without executing
this Release, Ms. Dutra hereby releases and forever discharges MoneyGram, its
parent companies, predecessors, successors, affiliates, subsidiaries, related
companies, shareholders, and their respective members, managers, partners,
employees, officers, agents, and directors (individually a “Released Party” and
collectively the “Released Parties”) from the following:



  2.1   All claims arising out of or relating to Ms. Dutra’s employment with
MoneyGram and/or Ms. Dutra’s separation from that employment.



  2.2   All claims arising out of or relating to the statements, actions, or
omissions of the Released Parties.



  2.3   All claims for any alleged unlawful discrimination, harassment,
retaliation or reprisal, or other alleged unlawful practices arising under any
federal, state, or local statute, ordinance, or regulation, including without
limitation, claims under Title VII of the Civil Rights Act of 1964, as amended;
the Age Discrimination in Employment Act of 1967, as amended; the Americans with
Disabilities Act of 1990, as amended; the Family and Medical Leave Act of 1993;
the Equal Pay Act of 1963; the Worker Adjustment and Retraining Notification
Act; the Employee Retirement Income Security Act of 1974; the Fair Credit
Reporting Act; the Minnesota Human Rights Act, any other federal, state or local
anti-discrimination acts, state wage payment statutes and non-interference or
non-retaliation statutes.



  2.4   All claims for alleged wrongful discharge; breach of contract; breach of
implied contract; failure to keep any promise; breach of a covenant of good
faith and fair dealing; breach of fiduciary duty; promissory estoppel;
Ms. Dutra’s activities, if any, as a “whistleblower”; defamation; infliction of
emotional distress; fraud; misrepresentation; negligence; harassment;
retaliation or reprisal; constructive discharge; assault; battery; false
imprisonment; invasion of privacy; interference with contractual or business
relationships; any other wrongful employment practices; and violation of any
other principle of common law.



  2.5   All claims for compensation of any kind, including without limitation,
commission payments, bonus payments, vacation pay, expense reimbursements,
reimbursement for health and welfare benefits, and perquisites.



  2.6   All claims for back pay, front pay, reinstatement, other equitable
relief, compensatory damages, damages for alleged personal injury, liquidated
damages, and punitive damages.



  2.7   All claims for attorneys’ fees, costs, and interest except for those
arising from Section 7 of the Special Severance Plan.

Employer acknowledges and understands, however, that Ms. Dutra does not release
any claims that the law does not allow to be waived by private agreement or any
claims that may arise after the date on which Ms. Dutra signs this Release.

3. Claims Involving MoneyGram. Ms. Dutra warrants that she has not instituted,
filed or caused others to file or institute any charge, complaint or action
against any Released Party. Ms. Dutra warrants that, to the full extent
permitted by law, she will not file or institute any charge, complaint or action
against any Released Party with respect to any matters arising before or on the
date Ms. Dutra signs this Release. Ms. Dutra will not recommend or suggest to
any potential claimants or employees of MoneyGram or their attorneys or agents
that they initiate claims or lawsuits against any Released Party, nor will
Ms. Dutra voluntarily aid, assist, or cooperate with any claimants or employees
of MoneyGram or their attorneys or agents in any claims or lawsuits now pending
or commenced in the future against any Released Party; provided, however, that
nothing in this paragraph will be construed to prevent Ms. Dutra from giving
truthful testimony in response to direct questions asked pursuant to a lawful
subpoena during any future legal proceedings involving any Released Party.
Further, this Release does not purport to limit any right Ms. Dutra may have to
file a charge under any civil rights statute or to participate in an
investigation or proceeding conducted by the Equal Employment Opportunity
Commission or other investigative agency. This Release does, however, waive and
release any right to recover damages or other relief under any civil rights
statute.

4. Post-Employment Restrictions and Obligations. Ms. Dutra understands,
acknowledges and agrees that she continues to be by the post-employment
restrictions and other obligations set forth in the Employee Trade Secret,
Confidential Information and Post-Employment Restriction Agreement between
Ms. Dutra and MoneyGram.

5. Time to Consider Release. Ms. Dutra understands and acknowledges that she may
take twenty-one (21) calendar days to decide whether to sign this Release
(“Release Consideration Period”). Ms. Dutra represents that if Ms. Dutra signs
this Release before the expiration of the Release Consideration Period, it is
because Ms. Dutra has decided that Ms. Dutra does not need any additional time
to decide whether to sign this Release. Ms. Dutra further agrees that any
changes, material or otherwise, made to this Release do not restart or affect in
any manner the original Release Consideration period.

6. Right to Rescind or Revoke. Ms. Dutra understands and acknowledges that she
has fifteen (15) days to revoke the release of any claims under the Age
Discrimination in Employment Act (“ADEA”) and/or the Minnesota Human Rights Act
(“MHRA”). Ms. Dutra understands and acknowledges that if she wishes to revoke
the above-referenced release of claims under the ADEA and/or the MHRA after she
has signed this Release, the revocation must be in writing and hand-delivered or
mailed to MoneyGram. If hand-delivered to MoneyGram, the revocation must be:
(a) addressed and delivered to Cindy Stemper, Executive Vice President, Human
Resources & Corporate Services, MoneyGram International, Inc., 1550 Utica Avenue
South, Minneapolis, MN 55416, within the fifteen-day period. If mailed to
MoneyGram, the revocation must be: (a) postmarked within the fifteen-day period;
(b) addressed to Cindy Stemper, Executive Vice President, Human Resources &
Corporate Services, MoneyGram International, Inc., 1550 Utica Avenue South, M.S.
1010 Minneapolis, MN 55416; and (c) sent by certified mail, return receipt
requested. In the event that Ms. Dutra provides a timely revocation pursuant to
this Section 6, MoneyGram may, in its sole discretion, (a) void this Release in
its entirety, or (b) void the release of Ms. Dutra’s ADEA and/or MHRA claims but
enforce the remainder of this Release according to its terms.

7. Authority. Ms. Dutra represents and warrants that Ms. Dutra has the authority
to enter into this Release and that no causes of action, claims, or demands
released pursuant to this Release have been assigned to any person or entity not
a party to this Release.

8. Right to Consult with Attorney. Ms. Dutra acknowledges that, by virtue of
being presented with this Release, Ms. Dutra has been advised in writing and is
fully aware of Ms. Dutra’s right to consult with an attorney of Ms. Dutra’s own
choosing for the purpose of determining whether to sign this Release.

9. Knowing and Voluntary Action. Ms. Dutra acknowledges that she has had a full
opportunity to consider this Release and to ask any questions that she may have
concerning this Release. Ms. Dutra acknowledges that in deciding whether to sign
this Release, she has not relied upon any statements made by MoneyGram or its
agents, other than the statements made in this Release and in any MoneyGram
benefit plans in which Ms. Dutra is a participant. Ms. Dutra further
acknowledges that she has not relied on any legal, tax or accounting advice from
MoneyGram or its agents except to the extent required pursuant to Section 7 of
the Special Severance Plan.

10. Miscellaneous Provisions.



  10.1   No modification or waiver of any provision hereof will be binding on
any party unless in writing and signed by the parties hereto.



  10.2   The invalidity or unenforceability of any particular provision hereof
will not affect the other provisions of this Release, and this Release is to be
construed in all respects as if such invalid or unenforceable provision(s) were
omitted.



  10.3   This Release is binding on and will inure to the benefit of the parties
hereto and their respective successors, permitted assigns, heirs, executors and
administrators.



  10.4   This Release may not be assigned, in whole or in part, by either party
hereto without the prior written consent of the other party (any purported
assignment hereof in violation of this subparagraph being null and void),
provided however, that MoneyGram may, without prior consent, freely assign this
Release to any successor in interest to MoneyGram or any affiliate by merger,
consolidation, reorganization or otherwise by operation of law.

11. Counterparts. This Release may be executed simultaneously in two or more
counterparts, each of which will be deemed an original, but all of which
together will constitute one and the same instrument.

12. Governing Law. This Release will be construed in accordance with, and any
dispute or controversy arising from any breach or asserted breach of this
Release will be governed by, the internal laws, and not the law of conflicts, of
the State of Delaware.

[SIGNATURE PAGE FOLLOWS]

3

IN WITNESS WHEREOF, the parties have executed this Release on the dates
indicated at their respective signatures below.

      Dated:         
By:     
Mary A. Dutra
Dated:         
MoneyGram International, Inc.
   
By:      
Cindy J. Stemper

Its: Executive Vice President,
Human Resources & Corp. Services

[THIS IS THE SIGNATURE PAGE TO THE

SUPPLEMENTAL RELEASE OF CLAIMS BETWEEN THE ABOVE-REFERENCED PARTIES]

4